       Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 1 of 9




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Victoria F. Maroulis (Bar No. 202603)
 2 victoriamaroulis@quinnemanuel.com
   Kyle Batter (Bar No. 301803)
 3 kylebatter@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 5 Facsimile: (650) 801-5100

 6 Attorneys for Non-Party
   Samsung Electronics Co., Ltd.
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
     EPIC GAMES, INC.,                               CASE NO. 4:20-cv-05640-YGR
12
                     Plaintiff, Counter-Defendant,   NON-PARTY SAMSUNG ELECTRONICS
13                                                   CO. LTD.’S ADMINISTRATIVE MOTION
                   v.                                TO SEAL TRIAL EXHIBITS
14
     APPLE INC.,                                     [Declaration of Kyu Sung Lee and [Proposed]
15                                                   Order filed concurrently herewith]
                     Defendant, Counterclaimant.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          Case No. 4:20-cv-05640-YGR
                                                                       SAMSUNG’S MOTION TO SEAL
        Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 2 of 9




 1          Pursuant to Civil Local Rules 7-11 and 79-5, non-party Samsung Electronics Co., Ltd.

 2 (“SEC”) hereby seeks an order sealing the following documents on Epic Games, Inc.’s and Apple,

 3 Inc.’s exhibit lists or otherwise sought to be used by Epic Games or Apple at trial on the basis that

 4 they contain highly confidential, competitively sensitive information of SEC: DX-3048, DX-3300,

 5 DX-3472, DX-3620, DX-3662, DX-3721, DX-4236, DX-4322, DX-4335, DX-4370, DX-4428,

 6 DX-4457, DX-4524, DX-4800, PX-2447, Written Direct Testimony of Lorin M. Hitt Ph.D.

 7 Paragraph 164 and Figure 37, Deposition of Joe Kreiner at 141:5-142:3 (the “Confidential

 8 Materials”).

 9          SEC is not a party to this lawsuit. But the parties to the suit seek to introduce at trial highly

10 confidential information regarding SEC’s business strategies and the terms of its contractual

11 relationships with its partners. SEC does not seek broad sealing of such material, and instead, seeks

12 to seal only the most competitively sensitive information. Public disclosure of such information

13 would harm SEC and allow its competitors to gain an unfair advantage in the marketplace. Courts

14 are generally more protective of the confidential business information of non-parties who have not

15 voluntarily invoked the court’s jurisdiction. See, e.g., Hunt v. Cont’l Cas. Co., 2015 WL 5355398,

16 *2 (N.D. Cal. Sept. 14, 2015).

17 I.       LEGAL STANDARD

18          The Court may seal documents that are “privileged, protectable as a trade secret or otherwise
19 entitled to protection under the law.” N.D. Cal. Local Rule 79-5(b). Sealing is appropriate when a

20 party demonstrates compelling reasons that outweigh the public’s interest in disclosure of the

21 confidential information. Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

22 2006) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Sensitive third-party

23 business information routinely meets this standard. See, e.g., France Telecom S.A. v. Marvell

24 Semiconductor, Inc., 2014 WL 4965995, *3-4 (N.D. Cal. Oct. 3, 2014) (granting motion to seal

25 exhibits and trial transcript that referenced third-party confidential information); Century Aluminum

26 Co. v. ACGS Marine Ins. Co., 2012 WL 13042825, *2 (N.D. Cal. Aug. 10, 2012) (granting motion

27 to seal third-party confidential information due to the “competitive harm” that could result if the

28 information were publicly disseminated, as it would “reveal confidential business information and

                                                       -1-                       Case No. 4:20-cv-05640-YGR
                                                                              SAMSUNG’S MOTION TO SEAL
         Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 3 of 9




 1 strategies”); Nicolosi Distrib., Inc. v. Finishmaster, Inc., 2018 WL 3932554, *3 (N.D. Cal. Aug. 16,

 2 2018) (granting motion to seal information that, if disclosed, could cause competitive harm); In re

 3 High-Tech Employee Antitrust Litig., 2013 WL 163779, at *1 (N.D. Cal. Jan. 15, 2013) (sealing

 4 justified to prevent materials from being used in a way that might harm a party’s competitive

 5 standing).

 6          Similarly, courts have found compelling reasons to seal non-public information regarding

 7 pricing strategy, business decision-making, and financial records, because disclosure would expose

 8 the owner to competitive harm. See, e.g., Rodman v. Safeway, Inc., 2014 WL 12787874, *2 (N.D.

 9 Cal. Aug. 22, 2014); Arista Networks, Inc. v. Cisco Sys., Inc., 2018 WL 2010622, *2-3 (N.D. Cal.

10 Apr. 30, 2018) (sealing highly confidential information relating to Cisco’s financial information and

11 internal development strategies); Juicero, Inc. v. iTaste Co., 2017 WL 8294276, *2 (N.D. Cal. Jun.

12 28, 2017) (sealing “confidential financial and business information”); Lathrop v. Uber Techs., Inc.,

13 2016 WL 9185002, *2 (N.D. Cal. Jun. 17, 2016). The public’s interest in judicial proceedings “does

14 not extend to mere curiosity about the parties’ confidential information where that information is

15 not central to a decision on the merits.” Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1228

16 (Fed. Cir. 2013) (finding district court abused its discretion in denying motion to seal where

17 disclosure could result in competitive harm).

18 II.      ARGUMENT

19          SEC seeks an order sealing the 17 Confidential Materials on Epic Games’ and Apple’s
20 exhibit lists or otherwise sought to be used by Epic Games or Apple at trial on the basis that the

21 Confidential Materials contain highly confidential, competitively sensitive information of SEC, and

22 because public disclosure of the Confidential Materials would reveal SEC’s internal business

23 strategies and cause competitive harm to SEC. The information SEC seeks to seal is the type that

24 the Supreme Court, Ninth Circuit, and this District have held are properly kept under seal. See

25 Nixon, 435 U.S. at 598 (“[C]ourts have refused to permit their files to serve as . . . sources of business

26 information that might harm a litigant’s competitive standing”); Sun Microsystems Inc. v. Network

27 Appliance, 2009 WL 5125817, *9 (N.D. Cal Dec. 21, 2009) (sealing “confidential business

28 information which could cause harm to the parties if publicly disclosed”). The information SEC

                                                        -2-                       Case No. 4:20-cv-05640-YGR
                                                                               SAMSUNG’S MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 4 of 9




 1 seeks to seal retains independent economic value from not being generally known and not being

 2 readily ascertainable through proper means. If disclosed, this information would cause SEC

 3 competitive and commercial harm because it would provide competitors and business counterparties

 4 insights into SEC’s business that they would not otherwise have, and could disadvantage SEC.

 5           •   Proposed Trial Exhibits DX-3300, DX-3472, DX-3662, DX-3721, DX-4236, DX-
 6               4335, DX-4370, PX-2447 (attached hereto as Exhibits A-H): These proposed trial

 7               exhibits include the confidential Collaboration Agreement between SEC and Epic

 8               Games and the various amendments thereto. (Declaration of Kyu Sung Lee filed

 9               concurrently herewith, ¶ 3.1) Among other things, the Collaboration Agreement and its

10               amendments contain the highly confidential terms of the business relationship between

11               SEC and Epic Games, including the terms of the parties’ commissions and revenue

12               sharing. (Id.) It is SEC’s practice to maintain as highly confidential all of its contracts

13               and non-public, strategy-related documents with its partners. (Id. ¶ 2.) SEC could be

14               subject to competitive harm if the Collaboration Agreement and its amendments are

15               made available publicly. (Id.) SEC does not disclose internal documents of this nature

16               outside of SEC. (Id.) Further, the Collaboration Agreement contains a confidentiality

17               provision requiring that both SEC and Epic Games maintain the agreement as

18               confidential. (Id.) When produced in this action, these documents were designated as

19               either “Highly Confidential – Attorneys’ Eyes Only” or “Confidential” pursuant to the

20               Court’s protective order.     The Collaboration Agreement and its amendments are

21               confidential in their entirety and therefore a request to seal them is narrowly tailored.

22           •   Proposed Trial Exhibit DX-4428 (attached hereto as Exhibit I): This proposed trial
23               exhibit is an April 2018 email communication between SEC and Epic Games concerning
24               their collaboration over Epic Games’ Fortnite app and Samsung devices and their
25               strategy going forward. (Lee Decl., ¶ 4.) It is SEC’s practice to maintain as highly
26               confidential all of its internal, non-public, strategy-related communications with its
27
       1
28         The declaration was signed on May 1, 2021 in Korea, which is April 30, 2021 in California.

                                                        -3-                       Case No. 4:20-cv-05640-YGR
                                                                               SAMSUNG’S MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 5 of 9




 1          partners. (Id. ¶ 2.) SEC could be subject to competitive harm if this internal strategy-

 2          related communication is made available publicly. (Id.) SEC does not disclose internal

 3          documents of this nature outside of SEC. (Id.) When produced in this action, this

 4          document was designated as “Highly Confidential – Attorneys’ Eyes Only” pursuant to

 5          the Court’s protective order. Proposed trial exhibit DX-4428 is confidential in its

 6          entirety and therefore a request to seal it is narrowly tailored.

 7      •   Proposed Trial Exhibit DX-4524 (attached hereto as Exhibit J): This proposed trial
 8          exhibit is a May 2018 email communication between SEC and Epic Games detailing the

 9          strategy that each company would employ and the actions each company would take in

10          order to collaborate on the launch of the Fortnite app on Samsung devices. (Lee Decl.,

11          ¶ 5.) The email also discusses the confidential revenue sharing arrangement between

12          SEC and Epic Games. (Id.) It is SEC’s practice to maintain as highly confidential all of

13          its internal, non-public, strategy-related communications with its partners. (Id., ¶ 2.)

14          SEC could be subject to competitive harm if this internal strategy-related communication

15          is made available publicly. (Id.) SEC does not disclose internal documents of this nature

16          outside of SEC. (Id.) When produced in this action, this document was designated as

17          “Confidential” pursuant to the Court’s protective order. Proposed trial exhibit DX-4524

18          is confidential in its entirety and therefore a request to seal it is narrowly tailored.

19      •   Proposed Trial Exhibit DX-4457 (attached hereto as Exhibit K): This proposed trial
20          exhibit is an August 2018 email communication between SEC and Epic Games
21          concerning their collaboration and strategy related to product launches with Epic Games’
22          Fortnite app, as well as SEC’s and Epic Games’ strategy to compete with other market
23          participants. (Lee Decl., ¶ 6.) It is SEC’s practice to maintain as highly confidential all
24          of its internal, non-public, strategy-related communications with its partners. (Id., ¶ 2.)
25          SEC could be subject to competitive harm if this internal strategy-related communication
26          is made available publicly. (Id.) SEC does not disclose internal documents of this nature
27          outside of SEC. (Id.) When produced in this action, this document was designated as
28          “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Court’s protective order.

                                                    -4-                        Case No. 4:20-cv-05640-YGR
                                                                            SAMSUNG’S MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 6 of 9




 1          Proposed trial exhibit DX-4457 is confidential in its entirety and therefore a request to

 2          seal it is narrowly tailored.

 3      •   Proposed Trial Exhibit DX-3048 (attached hereto as Exhibit L): This proposed trial
 4          exhibit is a March 2020 email communication between SEC and Epic Games concerning

 5          the terms and strategy of Samsung’s revenue sharing, billing, and in app purchases

 6          through its Galaxy Store. (Lee Decl., ¶ 7.) The email also quotes terms from the

 7          confidential Collaboration Agreement between SEC and Epic Games. (Id.) It is SEC’s

 8          practice to maintain as highly confidential all of its internal, non-public, strategy-related

 9          communications with its partners. (Id., ¶ 2.) SEC could be subject to competitive harm

10          if this internal strategy-related communication is made available publicly. (Id.) SEC

11          does not disclose internal documents of this nature outside of SEC. (Id.) Further, the

12          Collaboration Agreement contains a confidentiality provision requiring that both SEC

13          and Epic Games maintain the agreement as confidential. (Id.) When produced in this

14          action, this document was designated as “Highly Confidential – Attorneys’ Eyes Only”

15          pursuant to the Court’s protective order. Proposed trial exhibit DX-3048 is confidential

16          in its entirety and therefore a request to seal it is narrowly tailored.

17      •   Proposed Trial Exhibit DX-3620 (attached hereto as Exhibit M): This proposed trial
18          exhibit is an April/May 2020 email communication between SEC and Epic Games
19          concerning their collaboration over Epic Games’ Fortnite app and Samsung devices and
20          their strategy going forward. (Lee Decl., ¶ 8.) It is SEC’s practice to maintain as highly
21          confidential all of its internal, non-public, strategy-related communications with its
22          partners. (Id., ¶ 2.) SEC could be subject to competitive harm if this internal strategy-
23          related communication is made available publicly. (Id.) SEC does not disclose internal
24          documents of this nature outside of SEC. (Id.) When produced in this action, this
25          document was designated as “Highly Confidential – Attorneys’ Eyes Only” pursuant to
26          the Court’s protective order. Proposed trial exhibit DX-3620 is confidential in its
27          entirety and therefore a request to seal it is narrowly tailored.
28

                                                    -5-                        Case No. 4:20-cv-05640-YGR
                                                                            SAMSUNG’S MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 7 of 9




 1      •   Proposed Trial Exhibits DX-4322, DX-4800 (attached hereto as Exhibit N): These
 2          proposed trial exhibits disclose the confidential revenue sharing arrangement between

 3          SEC and Epic Games, and also detail the commissions that Epic Games has paid to SEC

 4          for the Fortnite app on monthly and annual bases since August 2018 through October

 5          2020. (Lee Decl., ¶ 10.) SEC’s revenue sharing with Epic Games is detailed in the

 6          parties’ highly confidential Collaboration Agreement. (Id., ¶ 3.) It is SEC’s practice to

 7          maintain as highly confidential the terms of all of its contracts with its partners. (Id., ¶

 8          2.) SEC could be subject to competitive harm if the terms of its confidential agreements

 9          are made available publicly. (Id.) Further, the Collaboration Agreement contains a

10          confidentiality provision requiring that both SEC and Epic Games maintain the

11          agreement and its terms as confidential. (Id.) This request to seal is narrowly tailored

12          to protect SEC’s confidential information.

13      •   Written Direct Testimony of Lorin M. Hitt, Ph.D. - Paragraph 164 and Figure 37:
14          This written testimony contains a comparison of revenue sharing and commission rates
15          charged by Samsung, Apple, and other platforms. (Lee Decl., ¶ 9.) SEC’s revenue
16          sharing with Epic Games is detailed in the parties’ highly confidential Collaboration
17          Agreement. (Id., ¶ 3.) It is SEC’s practice to maintain as highly confidential the terms
18          of all of its contracts with its partners. (Id., ¶ 2.) SEC could be subject to competitive
19          harm if the terms of its confidential agreements are made available publicly. (Id.)
20          Further, the Collaboration Agreement contains a confidentiality provision requiring that
21          both SEC and Epic Games maintain the agreement and its terms as confidential. (Id.)
22          This request to seal is narrowly tailored to just one paragraph of the written testimony of
23          Dr. Hitt.
24      •   Deposition of Joe Kreiner 141:5-142:3: This deposition testimony contains a
25          comparison of revenue sharing and commission rates charged by Samsung and other
26          platforms. (Lee Decl., ¶ 9.) SEC’s revenue sharing with Epic Games is detailed in the
27          parties’ highly confidential Collaboration Agreement. (Id., ¶ 3.) It is SEC’s practice to
28          maintain as highly confidential the terms of all of its contracts with its partners. (Id., ¶

                                                   -6-                       Case No. 4:20-cv-05640-YGR
                                                                          SAMSUNG’S MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 8 of 9




 1              2.) SEC could be subject to competitive harm if the terms of its confidential agreements

 2              are made available publicly. (Id.) Further, the Collaboration Agreement contains a

 3              confidentiality provision requiring that both SEC and Epic Games maintain the

 4              agreement and its terms as confidential. (Id.) This request to seal is narrowly tailored

 5              to less than a page of the testimony of Mr. Kreiner.

 6          Because the Confidential Materials satisfy Local Rule 79-5 as well as the standards set forth

 7 in the Ninth Circuit, SEC respectfully requests that the Court maintain the Confidential Materials

 8 under seal and not allow that they be displayed publicly during trial in this matter or thereafter.

 9

10 Dated: April 30, 2021                   Respectfully submitted,

11                                         QUINN EMANUEL URQUHART & SULLIVAN LLP

12
                                           /s/ Victoria F. Maroulis
13
                                           Victoria F. Maroulis
14

15                                         Attorneys for Non-Party Samsung Electronics Co. Ltd.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -7-                       Case No. 4:20-cv-05640-YGR
                                                                             SAMSUNG’S MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 561 Filed 04/30/21 Page 9 of 9




 1                                          ATTESTATION

 2          I, Kyle K. Batter, am the ECF user whose ID and password are being used to file this

 3 document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Victoria F. Maroulis

 4 has concurred in this filing.

 5

 6 Dated: April 30, 2021                 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 7                                       /s/ Kyle Batter
                                         Kyle Batter
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -8-                      Case No. 4:20-cv-05640-YGR
                                                                          SAMSUNG’S MOTION TO SEAL
